Citation Nr: 1332616	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-07 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1959 to August 1964 and from November 1964 to March 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board has reviewed both the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remands the claim on appeal for additional development because in his September 2012 substantive appeal the Veteran requested a hearing before the Board at his local RO, but the record contains no indication that such a hearing was ever scheduled or held in connection with this appeal.  A remand is therefore required so that the RO may schedule the requested hearing to satisfy due process.  See 38 U.S.C.A. § 7017(b), (d)-(e) (West 2002); 38 C.F.R. §§ 20.700, 20.704(a) (2013).

Accordingly, this case is REMANDED to the RO for the following actions:

Schedule the Veteran for a travel board hearing before the Board at his local RO, provide both him and his representative notice of the scheduled hearing date as required under 38 C.F.R. § 20.704(b) (2013), and then associate a copy of the notice with the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the hearing, the case should be returned directly to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



